Citation Nr: 0336622	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD


Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had recognized service in the Philippine 
guerrillas from February 1943 to September 1945, and the 
Regular Philippine Army from September 1945 to March 1946.  
He died in January 1992.

The appellant, who is the veteran's widow, appealed an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board of Veteran Appeals (Board) notes that in April 
2002, the RO denied entitlement to dependency and indemnity 
compensation (DIC) and accrued benefits.  However, in her 
August 2002 notice of disagreement, the appellant expressly 
disagreed only with the RO's denial of her claim of 
entitlement to DIC.

REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) as to retroactivity of the VCAA regulations.  Under 
regulations issued after enactment of the VCAA, and effective 
February 22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the veteran had recognized service 
in the Philippine guerrillas from February 1943 to September 
1945, and the Regular Philippine Army from September 1945 to 
March 1946.  Service medical records dated January, February, 
and August 1946 are associated with the claims file, as are 
VA hospital summaries dated in July 1970 and January 1981.  
The claims file also includes private medical records dated 
in January 1992.

In the instant case, appellant seeks to show that the 
veteran's death resulted from his time in service.  The 
January 2002 death certificate reflects that the veteran died 
of cardio-respiratory arrest and Koch's infection.

In March 2003 the Board received additional evidence in 
support of the appellant's claim.  This evidence includes a 
June 2002 statement from R.R.V., M.D., indicating that he 
treated the veteran from 1986 to 1990 for emphysema, 
pulmonary tuberculosis, and chronic bronchitis; a February 
2003 affidavit from a friend of the veteran stating that he 
knew the veteran to be sick with tuberculosis beginning in 
1947; and a Certificate of Disposal of Records from the 
Memorial Research and Medical Center to the effect that 
certain medical records dated in 1985-1988, 1989, 1990, and 
1991 were burned in February 1994.

As the additional evidence submitted by the appellant appears 
relevant to her claim and has not been reviewed by the RO, 
and the appellant has not submitted a waiver of this review, 
the Board concludes that a remand of this case is necessary 
so that the RO may review and consider this additional 
evidence.

The record also reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO advised the appellant 
of the VCAA in a letter dated in May 2001, she was only given 
60 days within which to submit additional evidence.  It would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
made a conclusion similar to the one reached in DAV v. 
Secretary, supra.  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  But see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. §§ 5102, 5103).

In view of the foregoing, due process, as mandated by the 
recent decisions of the Federal Circuit, and the General 
Counsel precedent opinion, demands that this case be REMANDED 
to the RO for the following action:

1.	The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and specifically 
apprise the appellant of the evidence and 
information necessary to substantiate her claim 
and inform her whether she or VA bears the burden 
of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.	The appellant should be requested to provide the 
names and addresses of any additional VA and non-
VA medical providers who treated her husband for 
the disorders at issue since his separation from 
service.  The RO should then request all pertinent 
medical records from these medical providers.

3.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection for the 
veteran's cause of death.  If the benefits sought 
on appeal remain denied, the appellant and her 
representative, if one is appointed, should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the October 2002 SOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


